Citation Nr: 0714068	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  94-01 355	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

2.  Entitlement to service connection for a lung disorder, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

4.  Entitlement to service connection for heart disease, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

5.  Entitlement to service connection for arthritis, claimed 
as due to exposure to mustard gas and/or other 
chemical/biological agents.

6.  Entitlement to service connection for anxiety disorder, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

7.  Entitlement to service connection for hyperlipidemia, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

8.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to exposure to mustard gas and/or 
other chemical/biological agents.

9.  Entitlement to service connection for gastrointestinal 
disorders, claimed as due to exposure to mustard gas and/or 
other chemical/biological agents.

10.  Entitlement to service connection for eye disorders, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

11.  Entitlement to service connection for penile disorders, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

12.  Entitlement to service connection for skin disorders, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The appellant served in the Mississippi National Guard 
(Guard) from November 1953 to April 1960, to include periods 
of active duty for training (ACDUTRA) from July to August 
1954, in July 1955, June 1956, from July to August 1957, in 
June 1958, and from July to August 1959.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in Jackson, 
Mississippi.  In an August 1999 decision the Board denied the 
appellant's claims.  The appellant then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2000 joint motion to the Court, the parties (the 
appellant and the VA Secretary) requested that the Board 
decision be vacated and the issues remanded.  By a June 2000 
order, the Court granted the joint motion and the case was 
returned to the Board for compliance with the directives 
stipulated in the motion.  In December 2000, the Board then 
remanded the case to the RO for additional development of the 
evidence.

In an October 2002 decision, the Board denied the issues in 
appellate status.  The appellant again appealed to the Court.  
In a June 2003 joint motion to the Court, the parties 
requested that the Board decision be vacated and the issues 
remanded pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); the 
joint motion was granted by a June 2003 Court order.  In May 
2004, the Board then remanded the case to the RO for 
additional procedural development.  The case was subsequently 
returned to the Board in May 2005.  At that time, all issues 
were again denied.  As he had done previously, the veteran 
appealed that determination to the Court.  Unfortunately, the 
evidence of record indicates that the veteran died in 
November 2006.  

In Landicho v. Brown, 7 Vet. App. 42, 47 (1994), the court 
held that, when a veteran dies while an appeal of the denial 
by the Board of his or her claim for disability compensation 
under chapter 11 of title 38, U.S. Code, is pending, 
the appropriate remedy is to vacate the Board's decision from 
which the appeal was taken, and to dismiss the appeal.  See 
also Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996).  Based on this authority, the Court vacated the May 
2005 Board denial and remanded the matter for the Board to 
issue a dismissal of the appeal.


FINDINGS OF FACT

On December 12, 2006, the Board received notice that the 
appellant died in November 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).



ORDER

The appeal is dismissed.




		
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


